DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2021 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dylan Nelson, reg. no. 65974, on 11/16/2021.
The claims from the request for continued examination filed on 09/23/2021 are entered. The claims are further amended as follows: 

1. (Currently Amended) A computer-implemented method for surfacing content related to electronic calendar events, the method comprising:
maintaining an electronic calendar event library comprising a first electronic calendar event associated with a first user account, the first electronic calendar event scheduled to begin at a first time and scheduled to take place at a specific geographic location;
determining an estimated travel time between a geographic location of a computing device associated with the first user account and the specific geographic location;
determining a duration of time between a current time and the first time;
determining a difference in duration between the estimated travel time and the duration of time between the current time and the first time;
determining whether an electronic meeting invitation for the first electronic calendar event has been accepted;
calculating, based at least in part on the determined difference in duration between the estimated travel time and the duration of time between the current time and the first time, a first approaches a duration of time between a current time and an event start time, and the event priority score is lower when the estimated duration of travel time to the event location is farther away from the duration of time between the current time and the event start time; 
determining whether the first event priority score is above a surfacing threshold value;
in response to:
determining that the electronic meeting invitation for the first electronic calendar event has been accepted, and
determining that the first event priority score is above the surfacing threshold value,
causing an event context window to be surfaced, the event context window comprising:
a selectable user interface element for causing an action associated with the first electronic calendar event to be performed, and
contextual information associated with the first electronic calendar event.

16. (Currently Amended) A system for surfacing content related to electronic calendar events, comprising:
a memory for storing executable program code; and 
 processor, functionally coupled to the memory, the processor being responsive to computer-executable instructions contained in the program code and operative to:
maintain an electronic calendar event library comprising a first electronic calendar event associated with a first user account, the first electronic calendar event scheduled to begin at a first time and scheduled to take place at a specific geographic location;
determine an estimated travel time between a geographic location of a computing device associated with the first user account and the specific geographic location;
determine a duration of time between a current time and the first time;
determine a difference in duration between the estimated travel time and the duration of time between the current time and the first time;
determine whether an electronic meeting invitation for the first electronic calendar event has been accepted;
calculate, based at least in part on the determined difference in duration between the estimated travel time and the duration of time between the current time and the first time, a first event priority score for the first electronic calendar event, wherein an event priority score is higher when an estimated duration of travel time to an event location approaches a duration of time between a current time and an event start time, and the event priority score is lower when the estimated duration of travel time to the event location is farther away from the duration of time between the current time and the event start time;
determining whether the first event priority score is above a surfacing threshold value;
in response to:
determining that the electronic meeting invitation for the first electronic calendar event has been accepted, and

cause an event context window to be surfaced, the event context window comprising:
a selectable user interface element for causing an action associated with the first electronic calendar event to be performed, and
contextual information associated with the first electronic calendar event.

20. (Currently Amended) A non-transitory computer-readable storage device comprising executable instructions that, when executed by a processor, assist with surfacing content related to electronic calendar events, the computer-readable storage device including instructions executable by the processor for:
maintaining an electronic calendar event library comprising:
a first electronic calendar event associated with a first user account, wherein the first electronic calendar event is scheduled to begin at a first time and take place at a specific geographic location, and wherein the first electronic calendar event is scheduled for a specific duration of time;
determining an estimated travel time between a geographic location of a computing device associated with the first user account and the specific geographic location;
determining a duration of time between a current time and the first time;
determining a difference in duration between the estimated travel time and the duration of time between the current time and the first time;
determining whether a meeting invitation for the first electronic calendar event has been accepted;
calculating, based at least in part on the determined difference in duration between the estimated travel time and the duration of time between the current time and the first time, a first event priority score for the first electronic calendar event, wherein an event priority score is higher when an estimated duration of travel time to an event location approaches a duration of time between a current time and an event start time, and the event priority score is lower when the estimated duration of travel time to the event location is farther away from the duration of time between the current time and the event start time;
determining whether the first event priority score is above a surfacing threshold value;
in response to:
determining that the meeting invitation for the first electronic calendar event has been accepted, and
determining that the first event priority score is above the surfacing threshold value,
causing an event context window to be surfaced, the event context window comprising:
a selectable user interface element for causing an action associated with the first electronic calendar event to be performed, and
contextual information associated with the first electronic calendar event.

Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance.
The Examiner has carefully examined independent claims 1, 16, and 20.  The closest prior art references of record are noted below.
Coughlin et al. (US 20140114571 A1), Gedge et al. (US 20160358065 A1), Gruber et al. (US 20190014450 A1) generally disclose displaying event notifications based on a travel time but do not teach •	determining whether an electronic meeting invitation for the first electronic calendar event has been accepted; determining whether the first event priority score is above a surfacing threshold value; in response to: determining that the electronic meeting invitation for the first electronic calendar event has been accepted, and determining that the first event priority score is above the surfacing threshold value, causing an event context window to be surfaced, the event context window comprising: a selectable user interface element for causing an action associated with the first electronic calendar event to be performed, and contextual information associated with the first electronic calendar event.
Gupta et al. (US 20160065630 A1) and Shirriff et al. (US 20160260296 A1) generally disclose ranking and displaying notifications based on a threshold but do not teach calculating, based at least in part on the determined difference in duration between the estimated travel time and the duration of time between the current time and the first time, a first event priority score for the first electronic calendar event, wherein an event priority score is higher when an estimated duration of travel time to an event location approaches a duration of time between a current time and an event start time, and the event priority score is lower when the estimated duration of travel time to the event location is farther away from the duration of time between the current time and the event start time; determining whether the first event priority score is above a surfacing threshold value; in response to: determining that the electronic meeting invitation for the first electronic calendar event has been accepted, and determining that the first event priority score is above the surfacing threshold value, causing an event context window to be surfaced, the event context window comprising: a selectable user interface element for causing an action associated with the first 
Radhakrishnan et al. (US 20190266573 A1) generally discloses displaying event related actions but does not teach determining an estimated travel time between a geographic location of a computing device associated with the first user account and the specific geographic location; determining a duration of time between a current time and the first time; determining a difference in duration between the estimated travel time and the duration of time between the current time and the first time; determining whether an electronic meeting invitation for the first electronic calendar event has been accepted; calculating, based at least in part on the determined difference in duration between the estimated travel time and the duration of time between the current time and the first time, a first event priority score for the first electronic calendar event, wherein an event priority score is higher when an estimated duration of travel time to an event location approaches a duration of time between a current time and an event start time, and the event priority score is lower when the estimated duration of travel time to the event location is farther away from the duration of time between the current time and the event start time.
The art of record, either applied alone or in combination, do not teach the following claimed limitations of independent claim 1, and the substantially similar corresponding limitations of claims 16 and 20: 
determining an estimated travel time between a geographic location of a computing device associated with the first user account and the specific geographic location;
determining a duration of time between a current time and the first time;
determining a difference in duration between the estimated travel time and the duration of time between the current time and the first time;
determining whether an electronic meeting invitation for the first electronic calendar event has been accepted;
calculating, based at least in part on the determined difference in duration between the estimated travel time and the duration of time between the current time and the first time, a first event priority score for the first electronic calendar event, wherein an event priority score is higher when an estimated duration of travel time to an event location approaches a duration of time between a current time and an event start time, and the event priority score is lower when the estimated duration of travel time to the event location is farther away from the duration of time between the current time and the event start time; 
determining whether the first event priority score is above a surfacing threshold value;
in response to:
determining that the electronic meeting invitation for the first electronic calendar event has been accepted, and
determining that the first event priority score is above the surfacing threshold value,
causing an event context window to be surfaced, the event context window comprising:
a selectable user interface element for causing an action associated with the first electronic calendar event to be performed, and
contextual information associated with the first electronic calendar event.
The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which define the patentability of the claimed invention.
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145